Citation Nr: 1825161	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-05 988	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for erectile dysfunction.

2.  Entitlement to an effective date earlier than February 8, 2013, for the assignment of a 60 percent rating for prostate cancer.

3.  Entitlement to an effective date earlier than February 8, 2013, for the assignment of a 40 percent rating for bilateral hearing loss.

4. Entitlement to an effective date earlier than September 24, 2012, for the award of a total disability rating based on individual unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter arises from July 2011 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran (appellant) in this case served on active duty from January 1966 to January 1969.

2.  On March 20, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant informed the Agency of Original Jurisdiction (AOJ) in July 2017 that he wished to withdraw his pending claim for an increased rating for service-connected posttraumatic stress disorder (PTSD).  The AOJ, in turn, informed the appellant in July 2017 that this issue had been withdrawn.  See 38 C.F.R. § 20.204.  Thereafter, in March 2018, the appellant informed VA in writing that he wished to drop all pending appeals.  In light of this request, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Kristin Haddock
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


